Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS We consent to the incorporation by reference in Registration Statement No. 333-180304 on Form F-10 and Nos. 333-149580, 333-180494 and 333-180495 on Form S-8; and to the use of our reports dated March 22, 2013 relating to the consolidated financial statements of Pan American Silver Corp. and its subsidiaries ("Pan American") and the effectiveness of Pan American's internal control over financial reporting appearing in this Annual Report on Form 40-F of Pan American for the year ended December 31, 2012. /s/ Deloitte LLP Independent Registered Chartered Accountants Vancouver, Canada March 28, 2013
